DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 16 includes four “means for” limitations. These limitations are being interpreted under 35 U.S.C. 112(f).  The corresponding structure is a storage device based on the description in paragraphs 0073-0074.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maharana et al. (US 2020/0042246) in view of Benisty (US 2018/0321987).
In regards to claim 1, Maharana teaches a storage system comprising:
a memory configured to be shared by a plurality of virtual machines, the memory configured to store a plurality of data structures, each data structure dedicated to a different virtual machine of the plurality of virtual machines (“Host system 120, including separate virtual machines or partitions running thereon, can thus access each portion of the memory components 112A to 112N represented by a virtual NVMe controller separately and in parallel over the physical host interface (e.g., PCIe bus).”, paragraph 0022; “The host system sees each physical function as a separate physical storage device which can be assigned to the host operating system or one of multiple virtual machines running thereon. In this manner, a single underlying storage resource can be shared by multiple entities on the host in a completely transparent fashion.”, paragraph 0015; “In addition, each physical function can create its own namespace (e.g., volume) with a namespace identifier (NSID).”, paragraph 0035; “At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208, and, responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers.”, paragraph 0045); and
a controller (controller 115, figure 1) configured to:
receive, from one virtual machine of the plurality of virtual machines, a request to access one data structure of the plurality of data structures (“At operation 660, the processing device receives memory access requests from an assigned virtual machine, such as one of virtual machines 232, 234, 236, running on the host system 120.”, paragraph 0044);
determine whether the one virtual machine is the virtual machine to which the one data structure is dedicated (“At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208”, paragraph 0045);
in response to determining that the one virtual machine is the virtual machine to which the one data structure is dedicated, allow the one virtual machine to access the one data structure (“responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers”, paragraph 0045); and
in response to determining that the one virtual machine is not the virtual machine to which the one data structure is dedicated, deny the one virtual machine access to the one data structure (“If the request satisfies the corresponding access policy (the conditions of the request match conditions specified in the corresponding access policy), NVMe virtualization module 113 may grant the access request. Otherwise, the request may be denied.”, paragraph 0031).
Maharana fails to teach each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated.  Benisty teaches each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty to include each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated “thereby avoiding one read from the memory device controller to the host device” (id.).
In regards to claim 2, Benisty further teaches that the memory comprises a controller memory buffer in the controller (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015).
In regards to claim 5, Benisty further teaches that the request is a direct access request (“As discussed below, the commands may include logical and/or physical addresses.”, paragraph 0027).
In regards to claim 6, Benisty further teaches that the request is an indirect access request (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 7, Maharana further teaches that the determining comprises comparing an identifier of the one virtual machine with an identifier of the one data structure (“At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208”, paragraph 0045).
In regards to claim 8, Benisty further teaches that each data structure of the plurality of data structures further stores a physical region page (PRP) list (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 9, Maharana further teaches that the storage system is configured to be integrated in a host comprising the plurality of virtual machines (See figure 2).
In regards to claim 10, Maharana further teaches that the storage system is configured to be removably connected with a host comprising the plurality of virtual machines (“As used herein, ‘coupled to’ generally refers to a connection between components, which can be an indirect communicative connection or direct communicative connection (e.g., without intervening components), whether wired or wireless, including connections such as electrical, optical, magnetic, etc. Examples of a physical host interface include, but are not limited to, a serial advanced technology attachment (SATA) interface, a peripheral component interconnect express (PCIe) interface, universal serial bus (USB) interface, Fibre Channel, Serial Attached SCSI (SAS), etc.”, paragraph 0017).
In regards to claim 11, Maharana teaches a method for secure host access to a storage system, the method comprising:
performing the following in a storage system comprising a controller (See figure 1) that is shared by a plurality of virtual machines, wherein each data structure dedicated to a different virtual machine of the plurality of virtual machines (“Host system 120, including separate virtual machines or partitions running thereon, can thus access each portion of the memory components 112A to 112N represented by a virtual NVMe controller separately and in parallel over the physical host interface (e.g., PCIe bus).”, paragraph 0022; “The host system sees each physical function as a separate physical storage device which can be assigned to the host operating system or one of multiple virtual machines running thereon. In this manner, a single underlying storage resource can be shared by multiple entities on the host in a completely transparent fashion.”, paragraph 0015; “In addition, each physical function can create its own namespace (e.g., volume) with a namespace identifier (NSID).”, paragraph 0035; “At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208, and, responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers.”, paragraph 0045):
receiving, from one virtual machine of the plurality of virtual machines, a request to access one data structure of the plurality of data structures (“At operation 660, the processing device receives memory access requests from an assigned virtual machine, such as one of virtual machines 232, 234, 236, running on the host system 120.”, paragraph 0044);
determining whether the one virtual machine is the virtual machine to which the one data structure is dedicated (“At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208”, paragraph 0045); and
in response to determining that the one virtual machine is the virtual machine to which the one data structure is dedicated, allowing the one virtual machine to access the one data structure (“responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers”, paragraph 0045); and
in response to determining that the one virtual machine is not the virtual machine to which the one data structure is dedicated, denying the one virtual machine access to the one data structure c.
Maharana fails to teach a controller memory buffer in a storage system, wherein the controller memory buffer comprises a plurality of storage areas, each storage area storing a submission queue and a completion queue.  Benisty teaches a controller memory buffer in a storage system, wherein the controller memory buffer comprises a plurality of storage areas, each storage area storing a submission queue and a completion queue (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty to include a controller memory buffer in a storage system, wherein the controller memory buffer comprises a plurality of storage areas, each storage area storing a submission queue and a completion queue “thereby avoiding one read from the memory device controller to the host device” (id.).
In regards to claim 12, Benisty further teaches that the request is a direct access request (“As discussed below, the commands may include logical and/or physical addresses.”, paragraph 0027).
In regards to claim 13, Benisty further teaches that the request is an indirect access request (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 14, Maharana further teaches that the determining comprises comparing an identifier of the one virtual machine with an identifier of the one data structure (“At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208”, paragraph 0045).
In regards to claim 15, Benisty further teaches that each data structure of the plurality of data structures is further configured to store one or more of the following: a physical region page (PRP) list, a scatter/gather list (SGL) segment, and a data buffer (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 16, Maharana teaches a storage system comprising:
a memory configured to be shared by a plurality of virtual machines, each data structure dedicated to a different virtual machine of the plurality of virtual machines  (“Host system 120, including separate virtual machines or partitions running thereon, can thus access each portion of the memory components 112A to 112N represented by a virtual NVMe controller separately and in parallel over the physical host interface (e.g., PCIe bus).”, paragraph 0022; “The host system sees each physical function as a separate physical storage device which can be assigned to the host operating system or one of multiple virtual machines running thereon. In this manner, a single underlying storage resource can be shared by multiple entities on the host in a completely transparent fashion.”, paragraph 0015; “In addition, each physical function can create its own namespace (e.g., volume) with a namespace identifier (NSID).”, paragraph 0035; “At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208, and, responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers.”, paragraph 0045);
means for (memory sub-system 110, figure 1) receiving, from one virtual machine of the plurality of virtual machines, a request to access one data structure of the plurality of data structures (“At operation 660, the processing device receives memory access requests from an assigned virtual machine, such as one of virtual machines 232, 234, 236, running on the host system 120.”, paragraph 0044);
means for determining whether the one virtual machine is the virtual machine to which the one data structure is dedicated (“At operation 670, the processing device compares the assigned virtual machine, such as one of virtual machines 232, 234, 236, and the memory access request to an access control policy associated with the plurality of virtual memory controllers, such as virtual NVMe controllers 202-208”, paragraph 0045); 
means for allowing the one virtual machine access to the one data structure in response to determining that the one virtual machine is the virtual machine to which the one data structure is dedicated (“responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers”, paragraph 0045); and 
means for denying the one virtual machine access to the one data structure in response to determining that the one virtual machine is not the virtual machine to which the one data structure is dedicated (“If the request satisfies the corresponding access policy (the conditions of the request match conditions specified in the corresponding access policy), NVMe virtualization module 113 may grant the access request. Otherwise, the request may be denied.”, paragraph 0031).
Maharana fails to teach that the memory configured to store a plurality of data structures, each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated.  Benisty teaches that the memory configured to store a plurality of data structures, each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty such that the memory configured to store a plurality of data structures, each data structure storing a submission queue and a completion queue of the virtual machine to which the data structure is dedicated “thereby avoiding one read from the memory device controller to the host device” (id.).
In regards to claim 26, Benisty further teaches that each data structure of the plurality of data structures further stores a data buffer (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory. Thus, a controller memory based queue is used in the same manner as a host memory based queue, with the difference being that the memory address used is located within the memory device (e.g., within the memory device controller's own memory rather than in the host memory).”, paragraph 0015).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maharana et al. (US 2020/0042246) in view of Benisty (US 2018/0321987) and Bates (“Important new NVMe features for optimizing the data pipeline”).
In regards to claim 3, Maharana in view of Benisty teaches claim 1.  Maharana in view of Benisty fails to teach that the memory comprises a persistent memory region in non-volatile memory of the storage system.  Bates teaches that the memory comprises a persistent memory region in non-volatile memory of the storage system (“PMRs add persistent to CMBs.”, slide 11) in order to enable new NVMe features.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty and Bates such that the memory comprises a persistent memory region in non-volatile memory of the storage system in order to enable new NVMe features.
In regards to claim 4, Benisty further teaches that the non-volatile memory comprises a three-dimensional memory (“The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration.”, paragraph 0042).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maharana et al. (US 2020/0042246) in view of Benisty (US 2018/0321987) and Kotzur et al. (US 10,936,420).
In regards to claim 23, Maharana in view of Benisty teaches claim 1.  Maharana in view of Benisty fails to teach that the plurality of data structures comprises a plurality of databases.  Kotzur teaches that the plurality of data structures comprises a plurality of databases (“The chassis 302 may also house a storage system (not illustrated, but which may be provided by the storage device 108 discussed above with reference to FIG. 1) that is coupled to the RAID storage engine 304 (e.g., via a coupling between the storage system and the processing system) and that includes a RAID storage database 309 that is configured to storage any of the information utilized by the RAID storage engine 304 as discussed below.”, Col. 7, lines 18-26) in order to store RAID information (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty and Kotzur such that the plurality of data structures comprises a plurality of databases in order to store RAID information (id.).
In regards to claim 24, Maharana in view of Benisty teaches claim 11.  Maharana in view of Benisty fails to teach that the plurality of data structures comprises a plurality of databases.  Kotzur teaches that the plurality of data structures comprises a plurality of databases (“The chassis 302 may also house a storage system (not illustrated, but which may be provided by the storage device 108 discussed above with reference to FIG. 1) that is coupled to the RAID storage engine 304 (e.g., via a coupling between the storage system and the processing system) and that includes a RAID storage database 309 that is configured to storage any of the information utilized by the RAID storage engine 304 as discussed below.”, Col. 7, lines 18-26) in order to store RAID information (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana with Benisty and Kotzur such that the plurality of data structures comprises a plurality of databases in order to store RAID information (id.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maharana et al. (US 2020/0042246) in view of Benisty (US 2018/0321987) and NVM Express.
In regards to claim 25, Maharana in view of Benisty teaches claim 1.  Maharana in view of Benisty fails to teach that each data structure of the plurality of data structures further stores a scatter/gather list (SGL) segment.  NVM Express teaches that each data structure of the plurality of data structures further stores a scatter/gather list (SGL) segment (“A Scatter Gather List (SGL) is a data structure in memory address space used to describe a data buffer.”, section 4.4, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maharana in view of Benisty and NVM Express such that each data structure of the plurality of data structures further stores a scatter/gather list (SGL) segment in order to speed up memory accesses.

Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. The Examiner still feels that the phrase “data structure” can be interpreted to read on the proposed combination.  The Examiner also suggests that the databases could be more integrated than merely a component of the data structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        3 October 2022